DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 1, 2020 is acknowledged.  Claims 1-13 and 15 are pending in the application.  Claim 14 has been cancelled.

Information Disclosure Statement
Entry #6 in the Non-Patent Literature Documents section of the information disclosure statement filed December 1, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the year of this reference has not been provided and cannot be obtained.  The reference has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7 at line 1, it is suggested to insert a space to separate “claim1” to “claim 1” after “to” and before “wherein”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 8-13 and 15 are directed to a rapeseed protein isolate obtained by the process of claim 1.  It unclear exactly how the steps of mixing, separating, decreaming, adjusting, removing, concentrating, and isolating as described in claim 1 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Additionally, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Further, claims 8-13 and 15 include limitations that pertain to characteristics of the rapeseed protein isolate.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      for composition claims.
Claims 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Logie et al. WO 2010003245 (hereinafter “Logie”).
With respect to claims 8-13 and 15, Logie discloses the canola protein isolate has a high protein content, in excess of about 90 wt% protein on a dry weight basis.  The isolate contains both albumin (napin) and globulin (cruciferin) protein fractions. The 
Additionally, the method of Logie is substantially similar to the process recited in claim 1.  Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in a sodium chloride solution at a temperature of from about 5⁰C to about 75⁰C (step i), separating the residual meal from the aqueous phase and defatting the solution by centrifugation and/or filtration (steps ii and iii), adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid or alkali (step iv), adding calcium chloride solution to the aqueous protein solution which causes the formation of a precipitate (step iv), removing the precipitate from the protein solution (step v), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (step vi), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii).  The isolate is low in phytic acid content, generally less than about 1.5% by weight (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).
Since the rapeseed protein isolate is similar to the canola protein isolate disclosed by Logie, as set forth above, claims 8-13 and 15 are unpatentable.  Further the steps recited in claim 1 do not appear to produce a materially different product from the prior art.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Logie et al. WO 2010003245 (hereinafter “Logie”).
With respect to claims 1 and 3-7, Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in an about 0.05 M to about 0.8 M sodium chloride solution (about 0.3% to about 4.5% of sodium chloride, claim 4) at a temperature of from about 5⁰C to about 75⁰C (step i), separating the residual meal from the aqueous phase and defatting the solution by centrifugation (claim 5) and/or filtration (steps ii and iii), adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid or alkali (step iv), adding calcium chloride solution (claim 6) to the aqueous protein solution which causes the formation of a precipitate (step iv), removing the precipitate from the protein solution (step v), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (claim 7) (step vi), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii).  Logie also discloses the concentration of oil seed meal in the sodium chloride solution during the solubilization step is typically about 5% to about 15% (ratio of meal to salt solution is about 1:about 6-19, claim 3).  The obtained isolate is low in phytic acid content, generally less than about 1.5% by weight (claim 1) (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).
The temperature in step i, sodium chloride content in the salt solution (claim 4), ratio of meal to sodium chloride solution (claim 3), pH in step iv, and phytate level disclosed in Logie overlap the presently claimed ranges.  As set forth in MPEP 2144.05, prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Logie does not expressly disclose the canola protein isolate comprises 40 to 65% of cruciferins and 35 to 60% of napins and wherein said canola protein isolate has a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C. Absent any clear and convincing evidence to the contrary, a canola protein isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins and having solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C would naturally occur from said method since Logie positively recites all of the claimed process steps, Logie discloses the canola protein isolate contains both albumin (napin) and globulin (cruciferin) protein fractions and the canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], and [0063]), and quantities of the cruciferins and napins as well as the solubility of the isolate canola protein are an intended result of the claimed process.  

Response to Arguments
Applicant’s arguments of December 1, 2020 have been fully considered, but they are unpersuasive.
Applicant argues Logie discloses that the PMM isolate therein has 60-98 wt% of 7S protein, 1 to 15 wt% 12S protein (cruciferin) and 25 wt% 2S protein (napin). [0006] "Thus, the PMM-derived canola protein isolate is predominantly 7S protein..." There is clearly no overlap in range with the claimed isolate, set forth above as the instantly 
Examiner disagrees.  The protein components described at paragraph [0006] of Logie are found in the background section of the reference.  Logie disclose the protein isolate contains both albumin (napin) and globulin (cruciferin) protein (paragraphs [0009] and [0011]).  There is no mention anywhere in the disclosure of the specific cruciferins and napins contents of the isolates prepared in Logie, and Applicant has not shown that the method of Logie is incapable of preparing a protein isolate comprising the claimed ranges of napin and cruciferin.  Additionally, the protein isolate of Logie is soluble in a wide range of values, including acid pH values ranging from about 2.5 to about 5 (paragraph [0063]) which overlaps the claimed pH of 3 to 10 with sufficient specificity.  In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under Logie positively recites all of the claimed process steps, Logie discloses the canola protein isolate contains both albumin (napin) and globulin (cruciferin) protein fractions and the canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], and [0063]), and quantities of the cruciferins and napins as well as the solubility of the isolate canola protein are an intended result of the claimed process.  
Applicant is reminded that "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Additionally as set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Applicant argues Logie discloses an isolate with a conductivity of 15-25 mS (15,000-25,000 pS). [0010]. In contrast, the conductivity of the claimed isolate is less than 9000 pS. (claim 11) (P6).
Examiner disagrees.  The conductivity described at paragraph [0010] of Logie pertains to a step in the method to concentrate the protein solution as opposed to the conductivity of the final product isolate product as argued by the Applicant.  Logie makes no mention of the conductivity of the protein isolate, and Applicant fails to show the method of Logie is incapable of producing a protein isolate product have the conductivity as presently claimed.  Again, Applicant is reminded that "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Further as set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Applicant argues Logie states that the canola meal "may be any canola meal resulting from the removal of canola oil from canola oil seed with varying levels of non-denatured protein, resulting, for example, from hot hexane extraction or cold oil extraction." [0024]. This is in contrast to the present invention which requires use of cold-pressed meal for extraction. Logie does not even disclose how the starting canola meal was prepared in the examples. Nor does Logie disclose or suggest the claimed temperature range for the aqueous extraction of 45-65°C. Logie discloses extraction in aqueous solution at about 5°C and exemplifies this at "ambient" temperature [0065] [0071] [0078] [0084] which is not 45°C but is stated in Logie to be 20-35°C [0052]. Logie also does not disclose decreaming by centrifugation or filtration. Logie refers to defatting how the canola meal is obtained and uses a method that results in vastly different concentrations of cruciferins and napins that those claimed. There is no reason, from Logie, to arrive the claimed process which Applicant showed results in the claimed concentrations of cruciferins and napins. Specifically, the instant example 1 shows that using the claimed method, which differs from that in Logie, results in an extract having different concentrations of napins and cruciferins and a different conductivity (P6-P7).
Examiner disagrees.  Logie taches a method that is substantially similar to the presently claimed method.  As previously disclosed, Logie discloses the canola meal may be any canola meal resulting from the removal of canola oil from canola oil seed with varying levels of non-denatured protein, resulting, for example, from cold oil extrusion methods (paragraph [0024], emphasis added), which successfully teaches Logie teach extracting at ambient temperature of about 20⁰C to about 35⁰C (paragraphs [0052], [0065], [0071], [0078], and [0084]), Logie is not limited to this embodiment since the reference also discloses the temperature range of about 5⁰C to about 70⁰C may be used (paragraph [0052]), which encompasses the presently claimed temperature range in step i.  Likewise, even though Logie discloses other defatting steps may be used when the canola seed meal contains significant quantities of fat (paragraph [0037]), Logie is not limited to this embodiment since the reference also discloses subjecting the aqueous phase separated from the residual canola meal with centrifugation (paragraph [0034]). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, Logie successfully teaches adjusting the pH of the aqueous liquid obtained in ii since the reference also discloses the aqueous solution resulting from extraction is pH adjusted (paragraph [0040]).  Further, Logie discloses the obtained isolate is low in phytic acid content, generally less than about 1.5% by weight (paragraph [0061]), which encompasses the presently claimed phytate level of less than 0.4 wt.%.   A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. e.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793